DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 2-9-22 is acknowledged. Currently, claims 1-19 are pending. Claim 1 is currently amended. Claims 6-16 are withdrawn. Claims 17-19 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the system further comprising a tensioner positioned downstream of the at least two nip rolls, which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase "or other cooling fluid" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other cooling fluid"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the force measuring devices" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the force measuring devices" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the melt tension device" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro et al. (machine translation of JPH11291344) in view of Kurtz et al. (US 4,608,221).
Regarding claim 1, Koichiro et al. discloses a system for determining a melt strength of a polymer film 7 (see fig. 1 and abstract, claim 1), the system comprising:
An extruder 10 having an extrusion die 20 adapted to extrude one or more polymers to form a molten polymer film 70 (see fig. 2);
A measurement roll 40 positioned downstream of the extruder, the measurement roll having one or more load cells 50 coupled thereto, wherein the one or more load cells measure a force exerted by the molten polymer film;
A roll positioned downstream the measurement roll, the roll operatively coupled to a drive mechanism,
At least two nip rolls 80 positioned downstream of the roll; and
A take-up roll positioned downstream of the at least two nip rolls (inherent),
Wherein the system defines a pathway in which the polymer film travels, the pathway bringing the polymer film into contact with the measurement roll, the roll positioned downstream of the measurement roll, the at least two nip rolls, and the take-up roll.
Koichiro et al. does not teach the roll positioned downstream of the measurement roll is a chill roll wherein the chill roll cools the molten polymer film to produce a polymer film. However, Koichiro et al. teaches that as the molten extrudate 6 contacts a metal roll 3, the molten resin is cooled and solidified by the metal roll 3 to obtain the embossed film 7 (see para 22 and fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal roll for the roll positioned downstream of the measurement roll in order to facilitate cooling of the molten resin.
Koichiro et al. does not teach a tensioner positioned downstream of the at least two nip rolls. However, Kurtz et al. teaches providing a tensioning device between an extrusion die and the nip of a pressure and chill roll, said tensioning device providing a substantially friction free surface with respect to said moving film (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koichiro et al. with the teaching of Kurtz et al. in order to provide a substantially friction free surface with respect to the moving film.
Regarding claim 4, Koichiro et al. does not teach a tensioner positioned downstream of the at least two nip rolls. However, Kurtz et al. teaches providing a tensioning device between an extrusion die and the nip of a pressure and chill roll, said tensioning device providing a substantially friction free surface with respect to said moving film (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koichiro et al. with the teaching of Kurtz et al. in order to provide a substantially friction free surface with respect to the moving film.

Regarding claim 5, Koichiro et al. discloses wherein the pathway is vertical from a lip of the extrusion die to a point at which the molten polymer film 70 first contacts the measurement roll 40 (see fig. 2).
 Claim 2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro et al. in view of Kurtz et al. as applied to claim 1 above, and further in view of Rutz et al. (US 6,042,762).
Regarding claim 2, Koichiro et al. does not teach wherein the extrusion die is a slot die adapted to co-extrude a multi-layer polymer film. However, Rutz et al. teaches a melt film 5 extruded through a wide slot sheet die or nozzle 1 (col. 3, line 5-57, fig. 1, claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koichiro et al. with a slot die as taught by Rutz et al. since Rutz et al. teaches that slot die is known in the art for melt extruding films.
Regarding claim 18, Rutz et al. teaches wherein the extrusion die is a slot die having a width that is less than or equal to 20% of a length of the slot die (fig. 1).
Regarding claim 19, Rutz et al. teaches a controller 23 operatively coupled to one or more of the extruder, force measuring devices, drive mechanism of the chill roll, a tensioner, or combinations of these, where the controller is configured to control the speed of the molten polymer film along the pathway through the melt tension device (col. 3, line 35-57, claim 1, fig. 1-4).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro et al. in view of Kurtz et al. as applied to claim 1 above, and further in view of Akira et al. (machine translation of JP2015214025).
Regarding claim 3, Koichiro et al. does not teach wherein the measurement roll has a modified surface to reduce adhesion of the measurement roll to the molten polymer film. However, Akira et al. teaches that the surface of the guide roller 17A of the first detector is plated with hard chromium, and that the surface roughness Rz of the guide roller 17A having the first detector is preferably 0.8 micron or less (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koichiro et al. with the teaching of Akira et al. in order to prevent the film from adhering to the roll (see para 5-7).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro et al. in view of Kurtz et al. as applied to claim 1 above, and further in view of Noe et al. (2003/0236637).
	Regarding claim 17, Koichiro et al. does not teach a cooling system employing cooling air, or other cooling fluid, to cool the force measuring device. However, Noe et al. teaches a circulation of a coolant through the measuring roller can also eliminate temperature distortions at the force measurement cells d (para 80, 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koichiro et al. with the teaching of Noe et al. in order to maintain a fixed temperature of the measuring roller and thus reduce the temperature effects during measurement to a minimum (para 82).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        /CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742